                     Case 1:19-cr-00373-PGG Document 14 Filed 05/30/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     19 Cr. 373 (PGG)
                       Michael Avenatti                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                       .


Date:          05/30/2019                                                             s/ Daniel C. Richenthal
                                                                                         Attorney’s signature


                                                                                        Daniel C. Richenthal
                                                                                     Printed name and bar number
                                                                       U.S. Attorney's Office, Southern District of New York
                                                                                     One St. Andrew's Plaza
                                                                                       New York, NY 10007

                                                                                               Address

                                                                                    daniel.richenthal@usdoj.gov
                                                                                            E-mail address

                                                                                          (212) 637-2109
                                                                                          Telephone number

                                                                                          (212) 637-2615
                                                                                             FAX number
